DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/07/2022 has been entered.
Claims 1-4 and 6-11 are currently pending.
Claim Objections
Claims 1 and 8 are objected to because of the following informalities:  “the compound of formula I” should be amended to recite “ the at least one compound of formula I” in view of claim consistency. It is noted claim 2 requires two compounds of formula I but the mixtures only requires as least one compound of formula I to be present in an amount of 1-34% by weight ( see claim 1).  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4 and 6-11 are rejected under 35 U.S.C. 103 as obvious over Gorecki et al. (US 2017/0351130 A1) as evidenced by Nemitz et al. (“Chiral oily streaks in a smectic-A liquid crystal”. Soft matter, 12(31), (2016) pages 6662–6668).
Regarding claims 1-4 and 6-11, Gorecki et al. teach (see abstract, claims , examples i.e. mixture example (M-1) and example 1) comprising N-PP-ZI-9-Z-GP-F (14.3 w%), F-PGI-Z1-9-Z-PUU-N (9.9 w%), N-PGI-ZI-7-Z-GP-N (5.2 w%), F-UIZIP-7-PZU-F (7.4 w%), N-PGI-ZI-9-Z-GU-F (4.5 w%), N-PGI-ZI-9-Z-GG-OT (2.2 w%) ,which fall in the scope of the present formula I wherein s represents 7 or 9, Y1 and Y2 each independently represent -OCO- or single bond & R1 and R2 each independently represent-F or -CN  and meets the limitation of formula IV; CC-3-V, which meets the limitation of present application formula II when k is 1;  and  CPG-3-F and CPG-5-F which meets the limitation of present application formula III when B1 and B2 each independently represent a single bond, m is 1, n is 1 and o is 1 , A3 and A4 respectively represents a chain alkyl group with 3 C atoms and 5 C atoms and -F & the ring structure for H groups, where one or more H atoms may be independently substituted by a halogen (-F).   N-PP-ZI-9-Z-GP-F (14.3 w%) specifically meets the limitation of the compound of formula I is 1% to 34% by weight as well as 10-34% by weight as instantly claimed [0339]. The mixture comprises at least one chiral compound [0136], which is CB-15 [0239]. CB-15 meets the limitation of 
    PNG
    media_image1.png
    54
    231
    media_image1.png
    Greyscale
 as recited by the instant claims as evidenced by Nemitz et al. (See Fig. 2 (b) on page 6663: 
    PNG
    media_image2.png
    187
    369
    media_image2.png
    Greyscale
). The liquid crystalline mixture comprises a polymerisable compound and photoinitiator [0243 & 0290]. Gorecki et al. also teach a liquid modulation element comprising the LC mixture including two stable states: “off-state” and “on-state”, wherein the states may be switched by applying an electric field (See figures, examples, claims & [0299-0317]).
Gorecki et al. recognize that the liquid crystal mixtures typically used chiral compounds are e.g. the commercially available R/S-5011, CD-1, R/S-811 and CB-15 [0239].  One of ordinary skilled in the art can choose from four different chiral compounds in view of routine experimentation.  Therefore, one of ordinary skilled in the art would consider using the typically commercially available chiral compound of CB-15 as taught by Gorecki et al.
Although Gorecki et al. do not explicitly recite the haze of the transparent state and light scattering state as instantly claimed, it is noted that Gorecki et al. and the present application teach the same light modulation device (element). However, it is the position of the examiner that those characteristics are inherent, given that the liquid crystalline chemical composition mixture disclosed by Gorecki et al and the present application are the same. A reference that is silent about a claimed invention’s features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference.  Inherency is not established by probabilities or possibilities.  In re Robertson, 49 USPQ2d 1949 (1999).
Claim(s) 1-4 and 6-11 are rejected under 35 U.S.C. 103 as obvious over Chen et al. (US 2018/0004045 A1) as evidenced by Nemitz et al. (“Chiral oily streaks in a smectic-A liquid crystal”. Soft matter, 12(31), (2016) pages 6662–6668). 
Regarding claims 1-4 and 6-11, Chen et al. teach (see abstract, claims , examples i.e. mixture example (M-1) and example 1) comprising N-PP-ZI-9-Z-GP-F (13.2 w%), N-PP-ZI-7-Z-GP-F (20.6 w%), F-PGI-ZI-9-Z-PUU-N (11.6 w%), N-UIGI-ZI-9-Z-GP-N (21.2 w%), F-PGI-9-GP-F (3.9 w%),N-GIZIP-7-PZG-N (4.5 w%),which fall in the scope of the present formula I; CC-5-V meets the limitation of formula II and  CCP-3-2 meets the limitation of present application formula II; RM-33, which is a polymerizable monomer; Irgacure 651,which is a polymerization initiator.
The mixture comprises at least one chiral compound [0113], which is CB-15 [0213]. CB-15 meets the limitation of 
    PNG
    media_image1.png
    54
    231
    media_image1.png
    Greyscale
 as recited by the instant claims as evidenced by Nemitz et al. (See Fig. 2 (b) on page 6663: 
    PNG
    media_image2.png
    187
    369
    media_image2.png
    Greyscale
). The liquid crystalline mixture comprises a polymerisable compound and photoinitiator [0243 & 290]. Chen et al. also teach a liquid modulation element comprising the LC mixture including two stable states: “off-state” and “on-state”, wherein the states may be switched by applying an electric field (See figures, examples, claims & [0299-0317]).
Chen et al. recognize that the liquid crystal mixtures typically used chiral compounds are e.g. the commercially available R/S-5011, CD-1, R/S-811 and CB-15 [0213]. One of ordinary skilled in the art can choose from four different chiral compounds in view of routine experimentation. Therefore, one of ordinary skilled in the art would consider using the typically commercially available chiral compound of CB-15 as taught by Chen et al. 
Although Chen et al. do not explicitly recite the haze of the transparent state and light scattering state as instantly claimed, it is noted that Chen et al. and the present application teach the same light modulation device (element). However, it is the position of the examiner that those characteristics are inherent, given that the liquid crystalline chemical composition mixture disclosed by Chen et al and the present application are the same. A reference that is silent about a claimed invention’s features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference.  Inherency is not established by probabilities or possibilities.  In re Robertson, 49 USPQ2d 1949 (1999).
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Wilkes et al. (US 2018/0305619 A1; see abstract, claims and examples) teach a light modulation element comprising a liquid crystalline medium (liquid crystal mixture). 
Response to Arguments
Applicant's arguments filed 05/24/2022 have been fully considered but they are not persuasive.  Applicant’s principle arguments are the following:
Applicant respectfully traverses the rejections.  In general formula I of claim 1, the number of carbons in the connecting group X is required to be an odd number, so as to achieve the elastic constant requirements of the inventive liquid crystal mixture material. In general formula III of claim 1, the number of -CH2 in the general formula is required to be an even number. Neither Gorecki nor Chen disclose , teach or suggests such specific requirements as presented in amended claim 1. 
Examiner respectfully disagrees. Gorecki et al. teach (see abstract, claims , examples i.e. mixture example (M-1) and example 1) comprising N-PP-ZI-9-Z-GP-F (14.3 w%), F-PGI-Z1-9-Z-PUU-N (9.9 w%), N-PGI-ZI-7-Z-GP-N (5.2 w%), F-UIZIP-7-PZU-F (7.4 w%), N-PGI-ZI-9-Z-GU-F (4.5 w%), N-PGI-ZI-9-Z-GG-OT (2.2 w%) ,which fall in the scope of the present formula I wherein s represents 7 or 9, Y1 and Y2 each independently represent -OCO- or single bond & R1 and R2 each independently represent-F or -CN  and meets the limitation of formula IV. Furthermore, Gorecki et al. specifically teach in Formulae A-1 to A-11( which corresponds to present application’s formula I) , Sp1, Sp2, and Sp3 are each independently –(CH2)n- with n an integer from 1 to 15, more preferably an uneven integer [0155-0157].  Chen et al. teach (see abstract, claims , examples i.e. mixture example (M-1) and example 1) comprising N-PP-ZI-9-Z-GP-F (13.2 w%), N-PP-ZI-7-Z-GP-F (20.6 w%), F-PGI-ZI-9-Z-PUU-N (11.6 w%), N-UIGI-ZI-9-Z-GP-N (21.2 w%), F-PGI-9-GP-F (3.9 w%),N-GIZIP-7-PZG-N (4.5 w%),which fall in the scope of the present formula I and X is an odd number as presently claimed. 
Applicants broadly recite formula (III) and do not require that B1 and B2 be –(CH2)a-, where a is an even number between 2-10. Both Gorecki an d Chen disclose , teach or suggests the other groups in formula (III). See citations above. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., active elastic constant, wider mesogenic phase temperature range, larger aspect ratio, better ordering and wider range from melting point to clearing point. ) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Therefore, the rejection is maintained.
Applicants argue Gorecki and Chen  merely mention that CB-15  is typically used chiral compound. However, neither Gorecki nor  Chen  mention CB-15 have properties making them particularly useful for the inclusion with other disclosed compounds in their patent documents. A person of ordinary skill in the art would not be motivated to combine the teachings of Nemitz with Gorecki and/or Chen. 
.
Examiner respectfully disagrees that Gorecki and Chen fail to disclose, teach, or suggest at least one chiral compound consisting of: 

    PNG
    media_image1.png
    54
    231
    media_image1.png
    Greyscale
. The mixture of Gorecki comprises at least one chiral compound [0136], which is CB-15 [0239]. The mixture of Chen comprises at least one chiral compound [0113], which is CB-15 [0213]. CB-15 meets the limitation of 
    PNG
    media_image1.png
    54
    231
    media_image1.png
    Greyscale
 as recited by the instant claims as evidenced by Nemitz et al. (See Fig. 2 (b) on page 6663: 
    PNG
    media_image2.png
    187
    369
    media_image2.png
    Greyscale
). 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In this case, the examiner did not combine the teachings of Nemitz with Gorecki and/or Chen.  Examiner only used “Nemitz” as evidenced by to show the chemical structure of CB-15. 
The prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Assoc., Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984) . Furthermore, “[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
Therefore, the rejection is maintained.
Conclusion





 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCEITY N ROBINSON whose telephone number is (571)270-3786. The examiner can normally be reached Monday-Friday (5:30 am-10:00 pm; IFP; PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722